ALDISERT, Circuit Judge,
dissenting in Appeal Numbers 18183 and 18187.
- I would grant a new trial to Kohler Company, Appellant in No. 18183, and Norman R. Held, Appellant in No. ”18187, because of what I consider improper and inflammatory conduct by the government attorney in the cross-examination of witness Held. This was fairly •'described in the majority opinion as references to “Kohler’s purchase of guns, ammunition and tear gas, eviction of strikers, investigating the private lives of union officials, and other inflammatory topics.”
t The majority admit that “its potential for prejudice outweighed its evidentiary value,” but conclude that because this incident occupied only one hour’s time in a total of sixteen weeks it could not have . affected the jury so as to deny a fair • trial to these appellants. I disagree. I -consider the improper cross-examination to possess a more sinister capacity.
Admittedly, what is posed is a close "'(Question. My brethren and I are in disagreement only as to where we place this error. I believe that it crosses the line and becomes so prejudicial as to justify the ordering of a new trial for ...these two defendants.
Even viewed from the most charitable vantage point, there was scant justifica*208tion for the type of cross-examination persisted in by the government and permitted to continue by the trial judge over the concerted objection of all defense counsel. Its ostensible claim to legitimacy, according to the trial judge, stemmed from a challenge to the credibility of the witness Held. But even here, it is most difficult, if indeed at all possible, to localize the specific statements in his brief rendition of the Kohler history which form the basis for the prolonged attack.
On direct examination he described early' Kohler history, an account that ended in 1905. In response to the first question on cross-examination relating to the company’s labor relations policies, he stated — and this is not challenged— that he was not in Kohler, Wisconsin, from 1954 to 1960, the years of the strike there. Yet he was subjected to a continuing barrage of “did-you-know” questions relating to a bitter chapter in industrial warfare, the facts of which, concededly irrelevant to the substantive issues of antitrust violation, were never presented testimonially other than from the questions of government counsel, and all of which had an explosive capacity for inflamming a Pittsburgh, Pennsylvania, jury.
Moreover, an examination of excerpts of this cross-examination set forth in the margin1 discloses that it concludes *209with the astonishing statement of the government attorney: “And you understand * * * that the questions which I have directed to you have absolutely nothing to do with any charge of tjhe^ indictment that you have violated the law between 1962 and 1966?”
• -For the government to perpetrate~ancl prolongate this slashing examination and then say that it had “absolutely... nothing to do with any charge of the indictment” raises the serious question of the very , real purpose of the examina* tion. It is particularly significant that the trial was held in the Western District., of Pennsylvania, a community Historically and currently the center of organized labor activity. With a jury drawn from this philosophical environ-, ment, the potential for prejudice following an hour long injection of collateral labor-baiting activities into an antitrust prosecution cannot be minimized.
My. difference with the majority going only to the effect of this admittedly improper cross-examination it does not become necessary to rehearse at length, the appropriate principles of law.
I have concluded that the examination was designed to and did create an abhorrent image of these appellants, United States v. Beno, 324 F.2d 582 (2 Cir. 1963), and did degrade them in the eyes of the jury, United States v. Provoo, 215 F.2d 531 (2 Cir. 1954).
Traditionally, this circuit has been most zealous in prohibiting the introduction of collateral matters in a criminal prosecution. In United States v. Jacangelo, 281 F.2d 574 (3 Cir. 1960), Judge Hastie declared that “admission of evidence of involvement in other crimes ;was intrinsically inadmissible as highly prejudicial information about a collateral matter not connected with the offense charged.” In our recent case of United States v. Shartner, 426 F.2d 470 (3 Cir, 1970), passing reference to the defendant’s criminal record was held not to be reversible error solely because “it whs not emphasized and was in a sense oblique.” We said: “With this we are in accord albeit somewhat reluctantly. But .the prosecuting áttorney should not have been permitted to read that portion of the statement proving Shartner’s prior conviction and the Trial Judge should *210have prevented such an occurrence. If it were not for the peculiar circumstances surrounding this incident we would hold it to be reversible error.”
I believe that an improper cross-examination of at least one hour’s duration, which persisted beyond an overnight recess, must be considered as more than an oblique reference — irrespective of the length of the trial.
Because I would remand for a new trial as to them, I would also hold that the Beckman charts supporting the oral testimony of Dr. Donald Beckman should be admitted, as well as Kohler Exhibit 132.

. Q. How were they between 1954 and 1960, Mr. Held?
A. Well, first of all, I can’t answer firsthand 1954 to 1960, because I was not on the scene.
Q. Mr. Held, I asked you a question.
Is it not a fact, sir, between 1954 and 1960 Kohler Company engaged in one of the longest and bitterest strikes in American history?
A. Well, I wouldn’t characterize it that way. I will agree with the length, but I won’t agree with the bitter. Also involved here was an auto workers union which had a contract that was geared to the production of automobiles. We are bathtub producers, that type of contract wouldn’t work.
Q. Then, you have no reason to buy guns and ammunition, do you, to break a strike?
A. I don’t know of any guns or ammunition.
Q. Oh, you didn’t know, sir, that during the course of the National Labor Relations Board hearings that Kohler Company was denounced for preparing for bargaining during the strike by purehasing guns, ammunition and tear gas?
* * * * *
A. Of my own knowledge, sir, I did not know.
* * i'fi % }»!
Q. Do you know, sir, that in 1960 the National Labor Relations Board denounced your company for a number of unfair practices and that these practices included paying for and accepting from private detective agencies certain reports suggesting the possibility of bugging the union’s hotel rooms during the course of the National Labor Relations Board hearing?
A. No, sir.
Q. Are you aware, sir, that in 1960 the National Labor Relations Board criticized Kohler Company for such practices among which were paying for and accepting from private detectives certain telephone checks and long distance calls from union headquarters?
A. No, I am not.
Q. Are you aware, sir, in the same hearing in 1960, that the same National Labor Relations Board denounced Kohler Company for hiring private detectives in that they investigated into the private life of the union’s chief negotiator, together with the investigation of three international union officials?
Q. Mr. Held, did I not ask you more than ten minutes ago whether or not you read the hearings and the opinion of the National Labor Relations Board, and did you not answer, “Yes, but that was a long time ago”?
Q. Certainly, sir. In the same 1960 opinion of the National Labor Relations Board, are you aware, sir, that, in their opinion, criticism was leveled against Kohler Company because of the submission of a formal detailed plan calling, in part, for a system of secret plant informants and a comprehensive investigation of all new employees?
A. No, I am not aware of that.
Q. Do you know, sir, whether or not the United States Court of Appeals *209found that Kohler Company engaged in anti-union espionage during the strike?A.~' I don’t know. I can’t answer that without, reference.
The chambers conference was then held at-which- time the court was advised by counsel, “The course of inquiry which the government has chosen to pursue into this matter has not been into a logical examination of what probative value, if any, this matter might arguably have. But, it has been to select certain fragmentary details from the reported decisions of the National Labor Relations Board, and by the Court; of Appeals for the District of Columbia,, about-the various legal proceedings which resulted from that strike, and to take, those details which are most likely to inflame and prejudice the jury, and to make ' it impossible for them to act in a calm and dispassionate manner with respect to.'! the issues in this case.” After a lengthy chambers conference represented by twenty-ohe pages of the court record, the - government attorney resumed the cross-examination the next day :
Q. you will recall yesterday afternoon that you were asked certain questions concerning Kohler’s strike which occurred between 1954 and 1960. Do you recall that sir?
A. Yes, sir.
Q. Did Kohler, as a company, ever own any of the homes in which the workers lived?
A. On occasions for short periods of time, as I recall. I would have definite information on that, Mr. Fricano [government counsel].
* * * * *
Q. And when the strike occurred, sir, Kohler Company served eviction notices on the strikers, didn’t it, and actually evicted some of them from company-owned houses and from the hotel?
The cross-examination continued for ten additional pages of court record until the final statement by government counsel :
■ Q. And you understand, of course, do ‘you not, Mr. Held, that the questions which I have directed to you along these -,lines have absolutely nothing to do with '. any charge in the indictment that you violated the law between 1962 and 1966?